DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-7, 9-11, 14, 17-21, 23-24, 26-27, 31, 33-34, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-11, 14-15, 20, 22, 25-26, 27-28, 89-102 of copending Application No. 13634093 in view of  Long II et al. (US5288814, from IDS).
 	Claims 1-2, 4-7, 9-11, 14, 17-21, 23-24, 26-27, 31, 33-34, and 37 are directed to an invention not patentably distinct from claims 1-2, 7-11, 14-15, 20, 22, 25-26, 27-28, 89-102 of commonly assigned copending application 13/634093 when taken in view of Long II et al. (US5288814, from IDS). Specifically, as is discussed in the 103 rejection below ‘093 teaches aqueous agrochemical gel formulations which comprise all of the claimed components in overlapping amounts to those instantly claimed with the exception that the gel forming agent of ‘093 is not taught to be the claimed interpolymer. However, this deficiency in ‘093 is addressed by Long II. As discussed below in the 103 rejection Long II teaches the exact same interpolymer that is instantly claimed is easily dispersible and readily hydrates/absorbs water to form a transparent gel and is an effective thickening agent. It would have been obvious to one of ordinary skill in the art at the time of the instant filing to have selected to switch the not particularly limited gel forming agent of ‘093 for the gel forming/thickening polymer agent of Long II because as disclosed by Long II the claimed interpolymers are readily dispersible, easy to handle, and readily/quickly absorb water and are effective thickeners. Thus, it would have been obvious to one of ordinary skill in the art that the interpolymers taught by Long II could be used as gelling agents in the aqueous gel formulation of Wright in order to develop the instantly claimed formulation because the claimed polymer gelling agent which is the same agent as is taught by Long II is known in the art to be easy to disperse, readily hydrates (gels quickly) and helps build viscosity which would help the gel with the agrochemical active to stay on the surface of the plant to which it was applied.
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 9-11, 14, 17-21, 23-24, 26-27, 31, 33-34, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US20130143741, from IDS), Long II et al. (US5288814, from IDS).
Applicant’s claim:
--An aqueous agrochemical gel composition comprising:
from 6 to about 20 percent by weight (wt%) on an acid equivalent basis of a water-soluble agrochemical salt component,
from about 0.1 to about 5 percent by weight (wt%) of a polymeric gel forming agent component comprising an interpolymer of
a)    at least one olefinically unsaturated carboxylic acid or anhydride containing at least one activated carbon-to-carbon olefinic double bond and at least one carboxyl group, in an amount of more than about 15% by weight based upon the weight of interpolymer, and
b)    at least one steric stabilizer having at least one hydrophilic moiety and at least one hydrophobic moiety, selected from the group consisting of linear block copolymeric steric stabilizers, having a hydrophobic moiety having a length of more than about 50 Angstroms, random copolymeric comb steric stabilizers, and mixtures thereof, and from about 70 to about 94 percent by weight (wt%) water.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 19-21, Wright teaches an aqueous gel composition comprising from about 0.1 to about 5% by weight which reads on the 6% by weight on an acid equivalent basis of a water-soluble agrochemical salt component that is instantly claimed because about 5 would include 6% because 6% is “about 5%”, which reads on the instantly claimed ranges of 6% to about 20 wt% and 6% to about 15 wt% on an acid equivalent basis of a water-soluble agrochemical salt component, and wherein the composition comprises from about 80 to about 98 weight% water which reads on the claimed ranges of about 70 to about 94% and about 75 to about 92 wt% water that are instantly claimed, and Wright teaches that aqueous gel composition comprises from about  0.1 to about 5% by weight of a polymeric gel forming agent component which reads on the claimed ranges of about 0.1 to about 5% by weight and from about 1% to about 5% by weight that are instantly claimed (See claims; [0037]; [0038]; [0048]). 
	Regarding claims 23-24, 26-27, and 34, Wright teaches wherein the water soluble agrochemical salt component comprises a water soluble herbicide salt selected from the group consisting of glyphosate, 2,4-D, 2,4-DB, aminopyralid, azimsulfuron, asulam, amitrole, beflubutamide, benazolin, bentazon, bispyribac-sodium, bromacil, carbetamide, carfentrazone-ethyl, chlorimuron-ethyl, chlorsulfuron, cinosulfuron, clopyralid, dicamba, dichlorprop, diclofop, diclopyr, difenzoquat, dimethenamid, dimethipin, diquat, DSMA, endothall, ethoxysulfuron, floramsulfuron, florasulam, flucarbazone-sodium, flumetsulam, fluoroxypyr, fosamine, glufosinate, glufosinate-P, halosulfuron-methyl, hexazinone, imazamethabenz-m, imazamox, imazapic, imazapyr, imazaquin, imazethapyr, iodosulfuron, MCPA, MCPB, mecoprop, mecoprop-P, MSMA, naptalam, nicosulfuron, paraquat, water-soluble, agronomically acceptable salts of fatty acids predominantly comprising C8 to C12 saturated, straight or branched chain fatty acids (e.g., water-soluble, agronomically acceptable salts of pelargonic acid), penoxsulam, picloram, primisulfuron-methyl, propoxycarbazone-sodium, prosulfuron, pyrithiobac-sodium, sethoxydim, sulfentrazone, sulfosulfuron, tebuthiuron, tepraloxydim, thifensulfuron-methyl, tralkoxydim, triasulfuron, tribenuron-methyl, triclopyr, trifloxysulfuron and triflusulfuron-methyl, agriculturally acceptable salts or esters of any of these herbicides, racemic mixtures and resolved isomers thereof, and mixtures and combinations thereof which are the exact same listing of herbicides that are instantly claimed in claim 23, and Wright further teaches wherein glyphosate and agriculturally acceptable salts including the instantly claimed potassium salts and isopropyamine salts are known agriculturally acceptable salts as these are the herbicides selected for specific embodiments in Wright which reads on instant claims 23-24, 26-27 (See [0027]; [0028-0033]; [0036]; [0037]; [0089]; [0096-0101], etc.). Wright teaches wherein the water soluble agrochemical salt component comprises salts of pelargonic acid (see [0027]; [0033]).

Regarding claims 14, 17-18, Wright teaches wherein their gel composition has a yield point of greater than 50 dyne/cm2, specifically at least about 200 dyne/cm2 which read on the instantly claimed range of about 50 to about 5000 dyne/cm2 ([0044]; claims 1-2), and Wright teaches wherein the tan(delta) of the gel composition is less than 1, specifically less than 0.7, which reads on the claimed range of less than 0.7 (See claims 1, 7; [0041]), and Wright teaches a stationary viscosity of the gel composition from about 500 to about 150,000mPa second as measured according to a cone and plate viscometer method using a 60 mm 2° acrylic cone and plate at 20° C. with an oscillating frequency of 100 rad/s.which reads on the instantly claimed range of 500 to about 150,000 mPa second as measured according to a cone and plate viscometer method using a 60 mm 2° acrylic cone and plate at 20° C. with an oscillating frequency of 100 rad/s (See Claim 8; [0046]).

Regarding claim 31, Wright also teaches wherein the gel can further comprise a surfactant component which comprises at least one surfactant selected from the group consisting of alkoxylated tertiary etheramines, alkoxylated quaternary etheramines, alkoxylated tertiary amine oxide, alkoxylated tertiary amine, alkoxylated quaternary amine, alkoxylated etheramine oxide, polyamine, phosphate ester of alkoxylated alcohol, alkyl polysaccharide, alkoxylated alcohol, amidoalkylamine, and combinations thereof (See claims 14-15; [0051-0084]).

Regarding claim 33, Wright teaches wherein their gel composition can further comprise at least one water insoluble agrochemical dispersed therein (see claim 22; [0035-0037]; [0048]).

Regarding claim 37, Wright also teaches a method for confined application of the water soluble agrochemical salt to plants, comprising applying the agrochemical gel composition to the plants (See abstract; [0001]; [0006]; [0007]; [0008-0011]; Claim 27, 33; [0091])


	Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-2, 4-7, 9-11, 14, 17-21, 23-24, 26-27, 31, 33-34, and 37, Wright does not specifically teach wherein polymeric gel forming component comprises an interpolymer of applicant’s a) and b). However, Wright does teach that the gel forming component can be polyacrylic acid based polymer(s), which would broadly include applicant’s interpolymer of a) and b) as applicants a) reads on acrylic acid/polyacrylic acid ([0047]; [0089]). However, this deficiency in Wright is addressed by Long II.
	Regarding claims 1 and 5, Long II teaches a polymeric gel forming component comprising an interpolymer of: 1) at least one olefinically unsaturated carboxylic acid or anhydride containing at least one activated carbon-to-carbon olefinic double bond and at least one carboxyl group, in an amount of more than about 15% by weight based upon the weight of the interpolymer and 2) at least one steric stabilizer having at least one hydrophilic moiety and at least one hydrophobic moiety, selected from the group consisting of linear block copolymeric steric stabilizers, having a hydrophobic moiety having a length of more than about 50 Å, random block copolymeric comb steric stabilizers, and mixtures thereof, and Long II teaches wherein the linear block copolymeric steric stabilizer is defined by the exact same formula claimed, wherein A, B, C, D, w, x, y, and z are defined identically to the instant claim 5 (See claim 1; claim 5; col. 7, ln. 41-62; abstract; Col. 2, ln. 13-46; Col. 4, ln. 44-Col. 5, ln. 62; Col. 7, ln. 17-63). Regarding claims 2 and 4 (previously said 2-3 which was a typo in the bookkeeping as claim 4 was clearly covered in this unchanged rejection), Long II teaches wherein the steric stabilizer is present in an amount of about 0.001 to about 15% by weight, more specifically about 0.2 to about 6% by weight, based on upon the weight of the carboxylic acid or anhydride (Claims 2-4).
	Regarding claim 6-7, Long II teaches wherein the linear block copolymeric steric stabilizer is a block copolymer of 12-hydroxystearic acid, and specifically is a block copolymer with polyethylene oxide or an ABA block copolymer (Claims 7-9; Col. 7, ln. 63-Col. 8, ln. 20; Examples, e.g. Col. 12, ln. 53-56, hypermer B239, etc.). 
	Regarding claims 9-10, Long II teaches wherein the carboxylic acid is selected from the group consisting of acrylic acid, methacrylic acid, and maleic acid and wherein said carboxylic acid or anhydride is present in an amount greater than about 40 wt% based upon the weight of the interpolymer (See claims 11-13; Col. 2, ln. 57-68; Col. 4, ln. 7-18; Col. 4, ln. 44-Col. 5, ln. 62). 
	Regarding claim 11, Long II teaches wherein there is present in the interpolymer less than about 5 wt% based upon the weight of the carboxylic acid or anhydride of a polyfunctional cross-linking vinylidene monomer containing at least two terminal CH2< groups (Col. 5, ln. 63-Col. 6, ln. 2; Claim 18). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant filing to have used the acrylic acid containing interpolymer of Long II as the polymeric gel forming agent in the composition of Wright in order to develop the instantly claimed aqueous gel because Wright teaches that their gel phase can be formed from acrylic acid containing polymers and acrylic acid polymers which are crosslinked with other monomers which would broadly include the interpolymer of Long II. Further, Wright does not limit the gel forming agent in their aqueous gel and specifically prefers acrylic acid/polyacrylic acid containing/derived gel forming agents (claim 6; [0049]; [0089]). Further, one of ordinary skill in the art would be motivated to select the interpolymer of Long II which is the same interpolymer instantly claimed as the gel forming component in Wright because Long II teaches that their interpolymer gelling thickener was easy to handle and disperse and that it fastly hydrates when added to water/has increased efficiency and is visually transparent (see dispersibility test). Thus, one of ordinary skill in the art would be motivated to add the claimed gelling thickener as taught by Long II because it gels faster when mixed with water to produce transparent gels that are easy to handle/use and as they are polyacrylic acid based gels which are preferred in Wright and are readily dispersible in water and help build viscosity/thicken formulations as also taught by Long II further Wright teaches that other acrylic acid/polyacrylic acid containing polymers are known to be useful as the gel forming agents in their aqueous gel compositions (See [0047]). Thus, it would have been obvious to one of ordinary skill in the art that the acrylic acid/polyacrylic acid based interpolymers of Long II could be used as gelling agents in the aqueous gel formulation of Wright in order to develop the instantly claimed formulation because the claimed polymer gelling agent which is the same agent as is taught by Long II is known in the art to be easy to disperse, readily hydrates (gels quickly) and helps build viscosity which would help the gel with the agrochemical active to stay on the surface of the plant to which it was applied.
	It would have been obvious for one of ordinary skill in the art at the time of the instant invention to have added 6% by weight on acid equivalent basis of a water-soluble agrochemical salt component that is instantly claimed because the about 5% expressly taught by Wright would include 6% because 6% is “about 5%”, which reads on the instantly claimed ranges of 6% to about 20 wt% and 6% to about 15 wt% on an acid equivalent basis of a water-soluble agrochemical salt component, and wherein the composition comprises from about 80 to about 98 weight% water which reads on the claimed ranges of about 70 to about 94% and about 75 to about 92 wt% water that are instantly claimed, and Wright teaches that aqueous gel composition comprises from about  0.1 to about 5% by weight of a polymeric gel forming agent component which reads on the claimed ranges of about 0.1 to about 5% by weight and from about 1% to about 5% by weight that are instantly claimed, further Wright teaches that the gel forming component can be polyacrylic acid based polymer(s), which obviously broadly includes applicant’s interpolymer of a) and b) as applicants a) reads on acrylic acid/polyacrylic acid and Long II expressly teaches applicant’s interpolymer of a) and b) is easy to handle and disperse and that it fastly hydrates when added to water/has increased efficiency and is visually transparent (see dispersibility test). Thus, it would be obvious to optimize the about 5% taught by Wright to the instantly claimed 6wt% on an acid equivalent basis of a water-soluble agrochemical salt component because it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), further it is also known that, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), and further that, “Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” In this case, these same properties would be the formation of an aqueous gel. Thus, it would be obvious for one of ordinary skill in the art to form an aqueous gel that has 6 wt% on an acid equivalent basis of a water-soluble agrochemical salt component since this amount is about 5% as is taught by Wright in order to form a more effective agrochemical gel for directly treating weeds and/or crops depending upon the water-soluble agrochemical salt component selected.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments/Remarks
	Applicant’s amendments to the claims, filed 04/13/22, have been entered and fully considered by the examiner and have prompted the revised grounds of rejection presented herein.
	Applicant’s arguments with respect to the 103 rejections of record have been fully considered but were not persuasive at this time. Specifically, applicants argue that the claimed 6% does not lie within the about 5% taught by the prior art and as such is not obvious because they believe the ranges do not overlap. Applicants argue that Wright recognizes the difficulty in formulating these high load agrochemical salts because they never actually form them in the examples because the examples only use less than 3 wt% acid equivalent, and in most instances 1 wt% acid equivalent or less of the agrochemical salt and because when they further discuss the range they prefer amounts lower than about 5%. Applicant’s further argue that one of ordinary skill in the art based on the reading of Wright would not conclude that 6% is about 5% and that Wright never envisioned amounts greater than 5%. The examiner respectfully disagrees, and points out that this is an obviousness rejection not an anticipatory rejection and that the prior art is art for all it teaches even non-preferred embodiments, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983), “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.” Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), and as discussed above Wright teaches that their aqueous gel composition can broadly comprise from about 0.1 to about 5% by weight on an acid equivalent basis of a water-soluble agrochemical salt component, and contrary to applicant’s assertion/arguments Wright does not demonstrate that higher amounts do not work just because they tested lower amounts, and further the about 5% that they disclose in the sections cited above does include amounts which are above 5% because for example the specifically claimed 6% is about 5%, especially in the absence of evidence to the contrary and as such the examiner still believes that the instantly claimed ranges still touch one another/ and it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), further it is also known that, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), and further that, “Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” In this case, these same properties would be the formation of an aqueous gel. Thus, it would be obvious for one of ordinary skill in the art to form an aqueous gel that has 6 wt% on an acid equivalent basis of a water-soluble agrochemical salt component since this amount is about 5% as is taught by Wright in order to form a more effective agrochemical gel for directly treating weeds and/or crops depending upon the water-soluble agrochemical salt component selected. Further, just because Wright prefers the lower end of the ranges for their amounts of active agent is not a teaching away from ranges slightly above 5%, e.g. the instantly claimed 6%, as they teach their invention can use about 5% of active agents and about 5% includes very close amounts, e.g. the instantly claimed 6%, especially when applicant’s have not provided evidence of criticality of the claimed range, e.g. that increasing the amounts of the active agent do not lead to an aqueous gel having any viscosity or any yield as is instantly claimed in claim 1. Thus, it would be obvious for one of ordinary skill in the art to form an aqueous gel that has 6 wt% on an acid equivalent basis of a water-soluble agrochemical salt component since this amount is about 5% as is taught by Wright in order to form a more effective agrochemical gel for directly treating weeds and/or crops depending upon the water-soluble agrochemical salt component selected and one of ordinary skill in the art has motivation to add applicant’s interpolymer a) and b) in the claimed amounts Wright teaches having the polymeric gel forming agent present in the instantly claimed amounts of 0.1 to about 5% by weight and Wright does not particularly limit their gel forming agent(s) and Wright already teaches that their gel phase can be formed from acrylic acid containing polymers and acrylic acid polymers which are crosslinked with/contain other monomers which broadly includes/encompasses the interpolymer of Long II and Long II provides motivation to specifically select the specific interpolymer a) and b) claimed which is broadly encompassed by the polymeric gel forming agents disclosed in Wright, because Long II teaches that these interpolymers are easy to handle, and disperse and quickly hydrates when added to water/has increased efficiency and is visually transparent.
The examiner also respectfully points out that there is motivation to combine the claimed elements as taught by Wright and Long II beyond each element having been known in the prior art prior to applicant’s invention as is asserted by applicants. Specifically, Long II teaches that applicant’s interpolymer of a) and b) is known in the art to be easy to handle, and disperse and quickly hydrates when added to water/has increased efficiency and is visually transparent all of which are benefits to use this as/substitute this for the gel phase in Wright. Thus, contrary to applicant’s arguments/assertions there is motivation to add the teachings in the way proposed in the office action.
Applicants then argue that they have surprisingly discovered a solution to the problem of forming high-load aqueous gel compositions that was not known or suggested by Wright. The examiner respectfully points out that, the fact that applicant has recognized another advantage for combining Long II and Wright which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985), especially since Wright already teaches that they can use the same/overlapping amounts of agrochemical active agent/agrochemical salt in their aqueous gel formulations e.g. the about 5% disclosed in Wright would include the claimed 6% that is instantly claimed and it is known, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, the courts have previously found that, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Applicants further argue that their formulations which use the interpolymer that is pseudoplastic possess a relatively high stationary viscosity, that is not recognized by the prior art and that this high stationary viscosity enables gels to be retained on the plant material. The examiner respectfully points out that the interpolymer being pseudoplastic is a property of the interpolymer and the composition exhibiting high stationary viscosity is a property of the claimed composition and further that this property is not required by the instant claims, e.g. claim 1. However, this property would be present in the composition which was rendered obvious by the combination of Wright and Long II for other reasons, specifically because Long II already provides motivation to use the interpolymer of Long II as the gel forming agent in Wright which is present in amounts of 0.1 to about 5% by weight because Wright does not particularly limit their gel forming agent(s) and Wright already teaches that their gel phase can be formed from acrylic acid containing polymers and acrylic acid polymers which are crosslinked with/contain other monomers which would broadly include the interpolymer of Long II. In response to applicant's argument that their formulations exhibit relatively high stationary viscosity which is not recognized by the combination of the prior art, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 Further, Wright does not limit the gel forming agent in their aqueous gel and specifically prefers acrylic acid containing and/or polyacrylic acid containing gel forming agents. Moreover, one of ordinary skill in the art would be motivated to select the interpolymer of Long II for use as the gel forming component in Wright because Long II teaches that their interpolymer gelling thickener (which is the same interpolymer instantly claimed) was easy to handle and disperse and that it fastly hydrates when added to water/has increased efficiency and is visually transparent. Thus, one of ordinary skill in the art would be motivated to use the claimed interpolymer gelling thickener which is taught by Long II as the gel forming agent in Wright in the claimed amounts which are taught by Wright because it gels faster when mixed with water to produce transparent gels that are easy to handle/use and as they are polyacrylic acid based gels/polymer are reported to be recommended for use in gel formulations and are readily dispersible in water and help build viscosity/thicken formulations as also taught by Long II, and Wright teaches that acrylic acid based/polyacrylic acid based polymers are known to be useful as the gel forming agents in their aqueous gel compositions in the amounts which are instantly claimed. Applicants then argue that the examiner incorrect asserts that the disclosure in Wright et al. of gel formers prepared from acrylic acid crosslinked with allyl ethers of polyalkyl sucrose or pentaerythritol include the interpolymer of Long II and point to pg 12 of the office action. The examiner notes that what she said was that Wright taught that polyacrylic based polymers/polyacrylic acids which means they must contain polyacrylic acids/polyacrylic monomers are useful as gelling agents and this broad class of agents would include the claimed interpolymers because applicant’s a) of the interpolymer can be polyacrylic acid, she never stated that the claimed interpolymer was the same as acrylic acid crosslinked with allyl ethers of polyalkyl sucrose or pentaerythritol as is asserted by applicants.
Thus, as Wright teaches overlapping amounts of the same water-soluble agrochemical salt component Wright does envision their formulation in some embodiments to be a “high-load” gel composition because applicant’s “high-load” gel composition is from 6 to about 20% by weight (g.a.e.) water-soluble agrochemical salt component which still overlaps with/touches the ranges taught in Wright, e.g. about 5 wt% still overlaps/touches the 6% that is instantly claimed.
Applicants then argue that Long II does not teach the specifically claimed applications of their gel e.g. to plants or the specifically claimed amount of polymeric gelling agent. The examiner respectfully points out that the claims are to a composition which can be used in any appropriate manner, and the claimed amount of gelling thickener is taught by Wright and it would have been obvious to use the claimed amounts of the claimed interpolymer gelling agent that is instantly claimed because in addition to teaching the claimed amounts of the polymeric gelling agent Wright also teaches that the gel forming component can be polyacrylic acid based polymer(s), which obviously broadly include applicant’s instantly claimed interpolymer of a) and b) as applicants a) reads on acrylic acid/polyacrylic acid. Thus, it would have been obvious to substitute/use the polymer gelling agent that is instantly claimed and taught by Long II in the composition of Wright and in the amounts taught by Wright because Wright already broadly teaches that the interpolymer of Long is useful as a polymeric gelling agent for agrochemical compositions as is discussed above. Further, Long II does not at all limit the applications to which their interpolymer can be used and particularly state that one of ordinary skill in the art can best utilize the invention and its various embodiments and modifications for various contemplated uses (See last paragraph of description and entire disclosure which makes no limits on where these gelling interpolymers can be used). Further, applicants argue that Long II provides no disclosure for the benefits they found. The examiner respectfully points out, in response to applicant's argument that Long II does not recognize that their polymer provides the specific benefits found by applicants for the claimed herbicidal gels in higher concentrations, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., at high amounts of herbicidal salts the desired rheological features of the composition are not found without the claimed interpolymer) are not recited in the rejected claim(s), e.g. there are no specific rheological features required by the instant claims, e.g. claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants further argue that Wright fails to provide any direction or identity of a suitable polymeric gel forming agent for the formation of high-load gel compositions to overcome the problems with such formulations with a high-load gel compositions with a reasonable expectation of success. The examiner respectfully disagrees because applicants claimed range still touches the ranges taught by the prior art because the about 5 wt% taught by Wright still reads on the 6 wt% that is instantly claimed because 6 wt% is about 5 wt%. Secondly, there are no stability requirements or viscosity requirements required of the aqueous gel of claims 1-2, 4-5, 6-7, 9-11, 19-21, 23-24, 26-27, as is argued by applicants and further there is motivation to add the claimed polymeric gel forming agent in the amounts taught by Wright to their agrochemical gel formulation that has all of the same properties instantly claimed because firstly as discussed above Wright does teach that the gel forming component can be polyacrylic acid based polymer(s), which would broadly include applicant’s interpolymer of a) and b) as applicants a) reads on acrylic acid/polyacrylic acid and Long II teaches that the claimed interpolymer gelling thickener was easy to handle and disperse and that it fastly hydrates when added to water/has increased efficiency and is visually transparent (see dispersibility test). Thus, one of ordinary skill in the art would be motivated to add the claimed gelling thickener as taught by Long II because it gels faster when mixed with water to produce transparent gels that are easy to handle/use and as they are polyacrylic acid based gels which are preferred in Wright and are readily dispersible in water and help build viscosity/thicken formulations as also taught by Long II further Wright teaches that other acrylic acid/polyacrylic acid containing polymers are known to be useful as the gel forming agents in their aqueous gel compositions (See [0047]). Thus, it would have been obvious to one of ordinary skill in the art that the acrylic acid/polyacrylic acid based interpolymers of Long II could be used as gelling agents in the aqueous gel formulation of Wright in order to develop the instantly claimed formulation because the claimed polymer gelling agent which is the same agent as is taught by Long II is known in the art to be easy to disperse, readily hydrates (gels quickly) and helps build viscosity which would help the gel with the agrochemical active to stay on the surface of the plant to which it was applied.

The double patenting rejection over 13/634093 is also maintained for the reasons discussed above.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616